Madsen, C.J.
¶35 (concurring in dissent) — I concur in the dissent. However, I disagree that our decision in Jenkins v. Department of Social & Health Services, 160 Wn.2d 287, 157 P.3d 388 (2007), is distinguishable. In that case, the department reduced a recipient’s qualified level of care hours by the percentage of time devoted by live-in caregivers to household tasks if a caregiver resides with a recipient on the assumption that the caregiver benefited from those tasks as well. I see little difference between this case and Jenkins in that the department here reduces the recipient’s care hours through a formula designed to capture the hours of care that a parent provides as part of parental responsibility based on age. As in Jenkins, this formula also rests on an assumption that the parent is meeting the child’s needs. Nevertheless, because I agree with the dissent’s analysis and believe it is inconsistent with Jenkins, I would overrule Jenkins as incorrect and harmful.
Fairhurst, J., concurs with Madsen, C.J.